--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.27
 
SECURED PROMISSORY NOTE


Amount:
$400,000.00                                                                                                                       August
21, 2012


FOR VALUE RECEIVED, China Direct Investments, Inc., a Florida corporation and
CDI Shanghai Management Co., Ltd., a Chinese company, jointly and severely
(collectively, the “Borrowers”), hereby unconditionally promise to pay to the
order of Chinese Citizen, Junzhen Zhang and or his assigns (“Lender”) at the
location designated by Lender in writing, in lawful money of the United States
of America the principal sum of $400,000 (the “Principal Amount”), together with
interest on the unpaid principal amount outstanding at a rate of 12.00% per
annum.


Section 1: Interest.  Interest shall accrue during the term of this loan and
shall be payable in full on the Maturity Date as hereinafter defined.


Section 2: Principal.  The Principal Amount of this Promissory Note, or a
portion thereof as specified by Lender from time to time in a written notice to
Borrowers, is due on February 28, 2013 (the “Maturity Date”).


Section 3: Repayment and Maturity.  Subject to the terms and conditions hereof,
the Principal Amount of this Promissory Note plus the accrued interest shall be
due and payable as stipulated in Sections 1 and 2 of this Promissory Note on the
Maturity Date, and shall be paid by the Borrowers in cash (RMB or US dollars),
check, and money order or by wire transfer to the account designated by Lender.
Principal and accrued interest due under this Promissory Note may be prepaid in
advance by Borrower at any time. Lender has the right to transfer this
Promissory Note to its assigned entity and/or individual.


Section 4: Security. Borrowers’ obligation to repay this Promissory Note is
secured by Borrowers’ pledge of certain assets of Borrowers (the “Collateral”)
under the terms of a Security Agreement by and between Borrowers and Lender of
even date herewith (the “Security Agreement”).


Section 4: Events of Default. The occurrence of any one or more of the following
events shall be deemed to be a default hereunder (“Events of Default”):


(a) the Borrowers shall fail to pay on the Maturity Date the Principal Amount or
interest;
 
(b) the Borrowers shall fail to observe or perform any of its obligations under
this Promissory Note or the Security Agreement;
 
(c) any event or condition shall occur which results in the acceleration of the
maturity of any obligation of the Borrowers or enables (or, with the giving of
notice or lapse of time or both, would enable) a creditor of the Borrowers to
accelerate the maturity thereof or, under circumstances in the nature of a
default, to require the prepayment or repurchase thereof prior to the maturity
thereof;
 
(d) the Borrowers shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;
 
(e) an involuntary case or other proceeding shall be commenced against the
Borrowers seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of twenty (20) days; or an order for
relief shall be entered against the Borrowers under the federal bankruptcy laws
as now or hereafter in effect; or
 

 
 

--------------------------------------------------------------------------------

 





 
(f) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000.00 shall be rendered against the Borrowers and
shall continue unsatisfied and unstayed for a period of 5 days, or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of the Borrowers to enforce any such judgment.
 
Upon an Event of Default, the Lender may, at the Lender’s option, (i) without
notice or demand of any kind to Borrowers or any other person, declare the
entire Principal Amount and all accrued and unpaid interest hereunder
immediately due and payable, (ii) exercise any and all rights, power and
remedies available to it under the Security Agreement, and (ii) exercise any and
all rights, power and remedies available to it at law or in equity.
 
Section 5: Miscellaneous.
 
(a) The Borrowers and all endorsers, sureties and guarantors now or hereafter
becoming parties hereto or obligated in any manner for the debt represented
hereby, jointly and severally waive demand, notice of non-payment and protest
and agree that if this Promissory Note goes into default and is placed in the
hands of an attorney for collection or enforcement of the undersigned's
obligations hereunder, to pay reasonable attorney's fees and all other costs and
expenses incurred in making such collection, including but not limited to
attorney's fees and costs on appeal of any judg­ment or order.
 
(b) Laws, Severability, Venue, Waivers.  The validity of this Promissory Note
and the rights, obligations and relations of the Parties hereunder shall be
construed and determined under and in accordance with the laws of the State of
Florida, without regard to conflicts of law principles thereunder provided,
however, that if any provision of this Promissory Note is determined by a court
of competent jurisdiction to be in violation of any applicable law or otherwise
invalid or unenforceable, such provision shall to such extent as it shall be
determined to be illegal, invalid or unenforceable under such law be deemed null
and void, but this Promissory Note shall otherwise remain in full force.  Suit
to enforce any provision of this Promissory Note, or any right, remedy or other
matter arising therefrom, will be brought in the state or federal courts located
in Broward County, Florida or People’s courts located in Qufu, Shandong
Province, China.  Borrowers agrees and consents to venue in Broward County,
Florida or Qufu, Shandong Province, China.
(c) This Promissory Note shall be binding upon the successors, assigns, heirs,
administrators and executors of the Borrowers and inure to the benefit of the
Lender, its successors, endorsees, assigns, heirs, administrators and executors.

 
 

--------------------------------------------------------------------------------

 

 
CDI Shanghai Management Co., Ltd.
 
 
By: /s/ Robert Zhuang
 
Name: Robert Zhuang
 
Title: President
 
China Direct Investments, Inc.
 
 
By: /s/ James Wang
 
Name: James Wang
 
Title: Presideng
 
 
 
 
Lender:
 
By: /s/ Junzhen Zhang
 
Name: Junzhen Zhang
 
Title:___________________________



 

